Exhibit 3.1 FILED #C25581-07 SEP 19 2001 IN THE OFFICE OF /s/ Dean Heller DEAN HELLER SECRETARY OF STATE ARTICLES OF INCORPORATION OF NB DESIGN & LICENSING, INC. The undersigned who, if a natural person, is eighteen years of age or older, hereby establishes a corporation pursuant tothe Nevada Revised Statutes and adopts the following Articles of Incorporation: ARTICLE I Name The name of the corporation is: NB Design & Licensing, Inc. ARTICLE II Purposes and Powers The corporation shall have and may exercise all of the rights, powers and privileges now or hereafter conferred upon corporations organized under the laws of Nevada.
